Docket No. 101979.


                              IN THE
                      SUPREME COURT
                                 OF
                 THE STATE OF ILLINOIS




WILLIE B. HADLEY, Appellee, v. THE ILLINOIS DEPARTMENT
             OF CORRECTIONS, Appellant.

                  Opinion filed February 16, 2007.



    JUSTICE FITZGERALD delivered the judgment of the court,
with opinion.
    Justices Freeman, Kilbride, Garman, and Burke concurred in the
judgment and opinion.
    Justice Karmeier dissented, with opinion, joined by Chief Justice
Thomas.



                              OPINION

    Plaintiff, Willie B. Hadley, an inmate at Big Muddy River
Correctional Center, filed a class action complaint in the circuit court
of Sangamon County, seeking to enjoin defendant, the Illinois
Department of Corrections (DOC or the Department), from charging
him and other allegedly indigent inmates a $2 co-payment for
nonemergency medical and dental services. See 730 ILCS 5/3–6–2(f)
(West 2004). The circuit court granted DOC’s section 2–615 motion
to dismiss. 735 ILCS 5/2–615 (West 2004). A divided appellate court
reversed and remanded the cause for further proceedings. 362 Ill.
App. 3d 680. We allowed DOC’s petition for leave to appeal. 210 Ill.
2d R. 315.
   For the reasons discussed below, we affirm the judgment of the
appellate court.

                             BACKGROUND
     According to the allegations of the complaint, plaintiff has been
incarcerated since his arrest in 1976 and is serving an indeterminate
sentence of 24 to 74 years. Plaintiff claimed that during the two-year
period beginning in February 2002, DOC charged his inmate trust
fund account a total of $44 in co-payments for nonemergency medical
and dental services. Plaintiff claimed that such charges ran afoul of
section 3–6–2(f) of the Unified Code of Corrections, under which an
“indigent” inmate is “exempt” from the $2 co-payment (730 ILCS
5/3–6–2(f) (West 2004)). More specifically, plaintiff alleged that DOC
implemented a policy, through its administrative directives, of
deducting the statutory co-payment from an inmate’s trust fund
account irrespective of whether funds were available, and requiring
inmates who requested nonemergency medical or dental services to
first sign a “Request for Payment” form authorizing DOC to deduct
the co-payment from present or future funds in the inmate’s account.
In addition to violating the statute, plaintiff argued, this policy thrust
indigent inmates into further debt. Plaintiff noted that he had filed an
institutional grievance challenging DOC’s practice, which was denied.
Through his complaint, plaintiff sought to enjoin DOC from forcing
indigent inmates to sign the request-for-payment form prior to
receiving nonemergency medical and dental services.
     DOC filed a section 2–615 motion to dismiss the complaint. 735
ILCS 5/2–615 (West 2004). DOC argued that section 3–6–2(f), when
read in its entirety, “states that an indigent inmate must be treated the
same as a solvent inmate, and is thus exempt from the requirement to
pay the co-payment before receiving treatment,” but that the “statute
does not forever relieve the inmate of his requirement to pay.”
(Emphasis in original.) According to DOC:
         “Treatment will not be withheld, nor will an inmate be treated
         differently, because the inmate is a pauper; however, the
         inmate will be expected to pay the required amount when and
         if he is financially able to do so. Plaintiff has not alleged, and

                                   -2-
         indeed cannot claim, that he is certain to remain indigent for
         the entire period of his incarceration. If his financial
         circumstances change and he is at some point capable of
         remitting the co-payments he has accrued, he will be required
         to do so. In the event that Plaintiff remains indigent and is
         released with a negative balance on his trust fund account, that
         indebtedness will not follow him into the free world.”
     In response, plaintiff argued that section 3–6–2(f) nowhere states
that an indigent inmate is required to pay the $2 co-payment once the
inmate becomes solvent. Plaintiff relied on the plain and ordinary
meaning of the word “exempt.” The circuit court granted DOC’s
motion and dismissed the complaint. Plaintiff appealed.
     The appellate court, with one justice dissenting, reversed the
circuit court and remanded the cause for further proceedings. 362 Ill.
App. 3d 680. The appellate court concluded that DOC’s regulatory
scheme was inconsistent with the statutory language. Specifically, the
appellate court held that DOC’s special definition of “indigent,” which
considers the inmate’s ability to remit the co-payment “during the
entire term of his or her incarceration” (20 Ill. Adm. Code
§415.30(g)(3) (2005)), and DOC’s practice of restricting future funds
in the inmate’s account (20 Ill. Adm. Code §415.30(g)(2) (2005)),
conflicted with the plain language of the statute and the ordinary
definitions of “indigent” and “exempt.” 362 Ill. App. 3d at 686-87.
The appellate court concluded that section 3–6–2(f) “gave plaintiff a
clear right to an exemption from the $2 co-payment if, at the time he
sought nonemergency medical or dental services, he lacked the means
to pay it.” 362 Ill. App. 3d at 687. Based on plaintiff’s allegation that
DOC charged the co-payments to his inmate trust account even
though he had no funds or assets, thus putting his account balance in
“negative territory,” the appellate court found that “plaintiff has
alleged the first of the three conditions for granting an injunction: a
certain and clearly ascertainable right that needs protection.” 362 Ill.
App. 3d at 687. The appellate court also found that plaintiff
adequately pleaded the two remaining conditions for injunctive
relief–irreparable injury and lack of an adequate remedy at law–and
that the circuit court erred in dismissing plaintiff’s complaint. The
appellate court thus reversed and remanded the matter to the circuit
court for further proceedings. 362 Ill. App. 3d at 688-89. We allowed

                                  -3-
DOC’s petition for leave to appeal. 210 Ill. 2d R. 315.

                               ANALYSIS
                                     I
     The present appeal arises from the grant of a section 2–615
motion to dismiss, a matter subject to de novo review. City of
Chicago v. Beretta U.S.A. Corp., 213 Ill. 2d 351, 364 (2004).
Whether plaintiff’s complaint was properly dismissed turns on whether
plaintiff sufficiently alleged “a certain and clearly ascertainable right
that needs protection.” 362 Ill. App. 3d at 687. This, in turn, depends
upon an issue of statutory interpretation, namely, whether DOC’s
definition of what it means to be an “indigent” inmate, and its related
rules, appropriately implement section 3–6–2(f) of the Unified Code
of Corrections or, as the appellate court held, conflicts with that
statute. On this issue of law our review also proceeds de novo.
Taddeo v. Board of Trustees of the Illinois Municipal Retirement
Fund, 216 Ill. 2d 590, 595 (2005); Jarvis v. South Oak Dodge, Inc.,
201 Ill. 2d 81, 86 (2002).
     We acknowledge that where, as here, an agency is charged with
the administration and enforcement of the statute, courts will give
deference to the agency’s interpretation of any statutory ambiguities.
Taddeo, 216 Ill. 2d at 595; People ex rel. Birkett v. City of Chicago,
202 Ill. 2d 36, 48 (2002); Carson Pirie Scott & Co. v. State of Illinois
Department of Employment Security, 131 Ill. 2d 23, 34 (1989);
Illinois Consolidated Telephone Co. v. Illinois Commerce Comm’n,
95 Ill. 2d 142, 152 (1983). Thus, “[a] court will not substitute its own
construction of a statutory provision for a reasonable interpretation
adopted by the agency charged with the statute’s administration.”
Church v. State of Illinois, 164 Ill. 2d 153, 162 (1995), citing
Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc.,
467 U.S. 837, 81 L. Ed. 2d 694, 104 S. Ct. 2778 (1984). Courts,
however, are not bound by an agency’s interpretation that conflicts
with the statute, is unreasonable, or is otherwise erroneous. Taddeo,
216 Ill. 2d at 595; Press v. Code Enforcement Board of Appeals, 149
Ill. 2d 281, 285 (1992); Carson Pirie Scott, 131 Ill. 2d at 34.
     As in all cases of statutory interpretation, our duty is to ascertain
and give effect to the intent of the legislature. In re Donald A.G., 221

                                   -4-
Ill. 2d 234, 246 (2006). The best evidence of the legislature’s intent
is the language of the statute, which must be given its plain and
ordinary meaning. Donald A.G., 221 Ill. 2d at 246; Lulay v. Lulay,
193 Ill. 2d 455, 466 (2000). Where the statutory language is clear, it
will be given effect without resort to other aids of construction. Quad
Cities Open, Inc. v. City of Silvis, 208 Ill. 2d 498, 508 (2004); Lulay,
193 Ill. 2d at 466.
     With these principles in mind, we consider the statute at issue and
DOC’s interpretation thereof.

                                  II
    Section 3–4–3 of the Unified Code of Corrections requires DOC
to “establish accounting records with accounts for each person who
has or receives money while in an institution or facility of the
Department” and to “allow the withdrawal and disbursement of money
by the person under rules and regulations of the Department.” 730
ILCS 5/3–4–3 (West 2004)). Subject to DOC regulations, an inmate
may receive funds for deposit into his or her account from outside
sources or through employment with DOC. See 20 Ill. Adm. Code
§205.50 (1988) (describing restrictions on funds received for deposit
into a committed person’s account); 730 ILCS 5/3–12–2 (West 2004)
(describing the types of employment potentially available to
committed persons through DOC); 730 ILCS 5/3–12–5 (West 2004)
(authorizing compensation to persons performing a work assignment
under rules established by DOC). An inmate may use the funds in his
or her account to make purchases, primarily through the prison
commissary, of tobacco products and other approved items. See 730
ILCS 5/3–7–2a (West 2004) (setting maximum prices for tobacco and
nontobacco commissary items); 20 Ill. Adm. Code §210.20 (1992)
(“Items sold in the committed persons’ commissary shall be shown on
an approved listing of standard commissary items”); Beahringer v.
Page, 204 Ill. 2d 363, 366 (2003) (noting that the plaintiff inmate
purchased approved art supplies from commissaries in the several
DOC facilities where he had been housed).
    In addition to the deductions DOC makes to an inmate’s account
for commissary purchases, section 3–6–2(f) requires DOC to deduct
a $2 co-payment for certain medical and dental services. Section


                                  -5-
3–6–2(f) states in relevant part:
        “The Department shall require the committed person receiving
        medical or dental services on a non-emergency basis to pay a
        $2 co-payment to the Department for each visit for medical or
        dental services. The amount of each co-payment shall be
        deducted from the committed person’s individual account. A
        committed person who has a chronic illness, as defined by
        Department rules and regulations, shall be exempt from the $2
        co-payment for treatment of the chronic illness. A committed
        person shall not be subject to a $2 co-payment for follow-up
        visits ordered by a physician, who is employed by, or contracts
        with, the Department. A committed person who is indigent is
        exempt from the $2 co-payment and is entitled to receive
        medical or dental services on the same basis as a committed
        person who is financially able to afford the co-payment.
        Notwithstanding any other provision in this subsection (f) to
        the contrary, any person committed to any facility operated by
        the Juvenile Division, as set forth in subsection (b) of Section
        3–2–5 of this Code, is exempt from the co-payment
        requirement for the duration of confinement in those
        facilities.” (Emphasis added.) 730 ILCS 5/3–6–2(f) (West
        2004).
    To implement the provisions of section 3–6–2(f), DOC adopted
certain administrative rules which provide, in pertinent part, as
follows:
             “Section 415.30 Medical and Dental Examinations and
        Treatment
                                  ***
             g) Adult offenders who require non-emergency medical or
        dental services shall authorize the Department to deduct a
        $2.00 co-pay from present or future funds in his or her trust
        fund account prior to each visit. Non-emergency services do
        not include any follow-up visits determined necessary by a
        Department physician.
                 1) The co-payment shall be paid from the offender’s
             trust fund when the services are delivered.
                 2) Offenders who are without funds at the time

                                  -6-
            services are delivered shall not be denied medical or dental
            services. The offender’s trust fund account shall be
            restricted for the amount of co-payment and shall be paid
            upon receipt of future funds.
                3) An offender who is found to be indigent shall be
            exempt from the co-payment. An offender shall be
            considered indigent if during the entire term of his or her
            incarceration the offender is without funds to pay the
            $2.00 co-payment.” 20 Ill. Adm. Code §415.30 (2005).1
    Under DOC’s rules, an inmate’s account is debited for the $2 co-
payment against current funds or future funds. Thus, even if an
inmate’s account has no funds or insufficient funds at the time
nonemergency medical or dental services are rendered, the account is
debited, resulting in a negative balance. The inmate’s account is
“restricted” and the inmate remains liable for the co-payment, and any
successive co-payments, for the entire term of his or her incarceration,
be it a matter of weeks, months, or even decades. Only at discharge
can an inmate become eligible for the indigence exemption. The
appellate court could not square DOC’s regulatory scheme with the
statutory language:
        “Just as a matter of pure logic, it is impossible to both charge
        the co-payment to an inmate’s account and exempt the inmate
        from the co-payment. One must choose one course of action
        or the other. The only reasonable interpretation of section
        3–6–2(f) is that DOC shall deduct the co-payment from the
        inmate’s account unless the inmate is indigent, in which case
        DOC shall exempt the inmate from the co-payment.” 362 Ill.
        App. 3d at 687.
    DOC argues that the appellate court erred in rejecting DOC’s
reasonable interpretation of an ambiguous statute, and that the


   1
     This version of section 415.30 of title 20 of the Illinois Administrative
Code (see 29 Ill. Reg. 3883, eff. March 1, 2005) does not differ in any
material respect from the prior version of section 415.30 that was in effect
at the time of the events giving rise to the present litigation. See 21 Ill. Reg.
5911, eff. May 1, 1997. We note that the parties cite to the March 1, 2005,
version. For consistency, we will do likewise.

                                      -7-
legislative history supports DOC’s interpretation. Plaintiff responds
that the statute is unambiguous, but even if an ambiguity is found, the
legislative history does not provide clarity. Our analysis begins, as it
must, with the statutory language. See Wauconda Fire Protection
District v. Stonewall Orchards, LLP, 214 Ill. 2d 417, 430 (2005).
    The statute provides that a “committed person who is indigent is
exempt from the $2 co-payment.” (Emphasis added.) 730 ILCS
5/3–6–2(f) (West 2004). The term “indigent” is not expressly defined
in the statute, but is ordinarily understood to mean “being poor
usu[ually] without being destitute: IMPOVERISHED, NEEDY.”
Webster’s Third New International Dictionary 1151 (1993). Though
relevant, the dictionary definition of “indigent” does not explain what
it means to be an indigent committed person for purposes of the
statutory $2 co-payment.
    Some insight into the legislature’s intent can be gleaned from other
words and phrases appearing in the same sentence of the statute. That
sentence reads in its entirety: “A committed person who is indigent is
exempt from the $2 co-payment and is entitled to receive medical or
dental services on the same basis as a committed person who is
financially able to afford the co-payment.” (Emphasis added.) 730
ILCS 5/3–6–2(f) (West 2004). The statute thus recognizes two
groups of inmates: those who are indigent, and those who are
financially able to afford the co-payment. Accordingly, a committed
person who is indigent must be a committed person who is not
financially able to afford the co-payment. What this means in practice
is not clear from the statutory language. For example, should an
inmate’s financial ability to afford the co-payment be judged solely by
his account balance on the day he or she requests nonemergency
medical or dental services, or should some other measure of financial
ability be used? “[I]n terms of dollars or net worth, how destitute must
an inmate be to qualify as ‘indigent’ within the meaning of section
3–6–2(f)? The legislature does not say.” 362 Ill. App. 3d at 686. Thus,
an ambiguity or gap exists in the statute.
    We agree with the appellate court that, by implication, the
legislature has delegated to DOC the authority to fill this gap. 362 Ill.
App. 3d at 686; see also Church, 164 Ill. 2d at 161 (recognizing that
the legislature may implicitly delegate to an agency “the authority to
clarify and define a specific statutory provision”). Accordingly, DOC’s

                                  -8-
interpretation of what it means to be an “indigent” inmate, if
reasonable, is entitled to deference by this court. See Church, 164 Ill.
2d at 161-62. Conversely, to the extent DOC’s interpretation is
contrary to the statute, that interpretation is not binding on this court
and will be rejected. See People ex rel. Birkett, 202 Ill. 2d at 48;
Illinois Consolidated Telephone Co., 95 Ill. 2d at 152. As discussed
below, we conclude that DOC’s interpretation of section 3–6–2(f)
conflicts with the statutory language.
     The definition of “indigent” adopted by DOC reads in relevant
part: “An offender shall be considered indigent if *** the offender is
without funds to pay the $2.00 co-payment.” 20 Ill. Adm. Code
§415.30(g)(3) (2005). This portion of the definition mirrors the
statutory language which focuses on whether the inmate is “financially
able to afford the co-payment.” 730 ILCS 5/3–6–2(f) (West 2004).
DOC’s definition, however, adds another element: “An offender shall
be considered indigent if during the entire term of his or her
incarceration the offender is without funds to pay the $2.00 co-
payment.” (Emphasis added.) 20 Ill. Adm. Code §415.30(g)(3)
(2005). This definition of indigent, together with DOC’s rule that an
inmate must authorize DOC to deduct the co-payment from present
or future funds, means that an inmate is always charged the $2 co-
payment, irrespective of the inmate’s financial ability to pay. Only at
discharge can an inmate be deemed indigent for purposes of the
exemption, at which point any outstanding co-payments are, to use
DOC’s phrasing, “written off.”
     DOC’s regulatory scheme is problematic for several reasons. First,
DOC’s rules effectively exclude inmates serving life sentences from
the reach of the statutory exemption. This is so because under DOC’s
definition of “indigent,” no action is taken on the statutory exemption
until discharge from the Department–a day that will never arrive for
this group of inmates. Section 3–6–2(f), however, contains no
exception from the indigence exemption for inmates serving life
sentences. The same is true of inmates who have been sentenced to
death. An agency cannot, through its rulemaking, limit the scope of
the statute. Van’s Material Co. v. Department of Revenue, 131 Ill. 2d
196, 203 (1989).
     Second, and more fundamentally, DOC’s rules fail to implement
the statutory exemption for any group of inmates. The statute

                                  -9-
mandates that a “committed person who is indigent is exempt from the
$2 co-payment.” (Emphasis added.) 730 ILCS 5/3–6–2(f) (West
2004). “Exempt” means “free or released from some liability to which
others are subject: excepted from the operation of some law or
obligation: not subject to.” Webster’s Third New International
Dictionary 795 (1993). Thus, pursuant to the plain language of section
3–6–2(f), a committed person who is indigent (i.e., who is not
financially able to afford the co-payment) is released from liability for
the co-payment; is excepted from the operation of the co-payment; is
not subject to the co-payment. Under DOC’s rules, however, every
inmate is subject to and liable for the co-payment each and every time
nonemergency medical and dental services are provided, irrespective
of the inmate’s ability to afford the co-payment. Indeed, the inmate’s
account is “restricted” for the amount of the co-payment. 20 Ill. Adm.
Code §415.30(g)(2) (2005). If all inmates are always subject to the
co-payment, then no inmate is ever not subject to the co-payment and
no exemption exists.
     The fact that DOC writes off accrued co-payments at the time an
inmate is discharged is not tantamount to exempting the inmate from
the co-payment in the first place. To reiterate: to be “exempt” from
the co-payment means that the inmate is “excepted from the operation
of” the co-payment. Webster’s Third New International Dictionary
795 (1993). An inmate who is charged the co-payment and remains
liable for the co-payment has not been excepted from the operation of
the co-payment.
     The conflict between the statutory language and DOC’s peculiar
definition of “indigent” is exemplified in DOC’s section 2–615 motion.
In its motion, DOC made plain its position that even if it recognized
that an inmate was indigent, or a pauper, or insolvent, the inmate’s
account will be debited for the co-payment and the inmate “will be
expected to pay the required amount when and if he is financially able
to do so.” Under the statute, however, an inmate’s indigence is the
very condition that triggers application of the exemption. As the
appellate court aptly observed:
         “The statute speaks of a present, not a future, state of affairs:
         ‘is indigent’ and ‘is exempt’; it speaks of the inmate’s financial
         condition at a particular point in time, when the inmate is to
         ‘receive medical or dental services.’ (Emphases added.) 730

                                   -10-
         ILCS 5/3–6–2(f) (West 2004). The statute does not say: ‘A
         committed person who remains indigent throughout the term
         of his or her imprisonment shall be exempt from the $2 co-
         payment.’ The statute does not say that inmates shall pay the
         co-payment (to quote the State’s brief) ‘if and when they later
         have the means to do so.’ (Emphasis in original).” 362 Ill.
         App. 3d at 687.
     DOC argues that its regulatory scheme appropriately implements
section 3–6–2(f). According to DOC, inmates who have immediate
funds meet their statutory duty to pay the co-payment. Those who
cannot make immediate payment are exempt from payment for as long
as they are without funds, but are given the same nonemergency
medical and dental services as those who are financially able to afford
the co-payment.
     DOC’s argument, that it applies an exemption from immediate
payment, is contrary to its own rules. As discussed above, under
DOC’s rules an indigence finding can only be made, and the
exemption can only be applied, after the person has completed “the
entire term of his or her incarceration.” 20 Ill. Adm. Code
§415.30(g)(3) (2005). Even if DOC’s rules could be read as providing
an exemption from immediate payment, the statute does not authorize
such an exemption. The statute plainly mandates that if the inmate is
indigent, the inmate is exempt–period.
     DOC also argues that the indigence exemption must be examined
in light of the other statutory co-payment exemptions, particularly the
exemption for juveniles, and that when so examined, the
reasonableness of its rules is apparent.
     The statute, as set forth in full above, contains four exemptions
from the $2 co-payment for nonemergency medical and dental
services: (1) “[a] committed person who has a chronic illness *** shall
be exempt from the $2 co-payment for treatment of the chronic
illness”; (2) “[a] committed person shall not be subject to a $2 co-
payment for follow-up visits ordered by a [Department] physician”;
(3) “[a] committed person who is indigent is exempt from the $2 co-
payment”; and (4) “any person committed to any facility operated by
the Juvenile Division[ ] *** is exempt from the co-payment
requirement for the duration of confinement in those facilities.” 730
ILCS 5/3–6–2(f) (West 2004).

                                 -11-
    DOC maintains that the first two exemptions are triggered by the
type of treatment rendered–a chronic illness or a follow-up visit–and
that “there is no disagreement here that the General Assembly
intended prisoners receiving such treatments never to be required to
make a co-payment.” DOC further maintains that the last two
exemptions are triggered by the type of prisoner–an indigent adult
inmate and a juvenile–and that the language of the two exemptions
establishes that the legislature intended a distinction to be drawn
between the two types of prisoners. According to DOC, juveniles
housed in DOC’s juvenile facilities are entitled to an exemption from
the co-payment “for the duration of confinement” (730 ILCS
5/3–6–2(f) (West 2004)), but in the absence of similar statutory
language applicable to indigent adult inmates, such adult inmates are
not exempt “for the duration of confinement.”
    DOC’s argument erroneously assumes that if an inmate is found
to be indigent at any point during his or her incarceration, that finding
must remain with the inmate for the duration of his or her
confinement. The language in section 3–6–2(f) does not support
DOC’s once-an-indigent-always-an-indigent argument. We note, too,
that the appellate court did not so hold, and that plaintiff does not
argue that the statute authorizes some sort of permanent indigence
exemption.
    Although DOC attempts to distinguish the indigence exemption
from the other three exemptions, we find nothing in the language of
the statute that supports DOC’s practice of considering an inmate’s
financial ability to afford the co-payment at discharge, rather than at
or near the time nonemergency medical or dental services are
rendered. We note that where an inmate pursues nonemergency
treatment for a chronic condition or a follow-up visit ordered by a
Department physician, DOC understands “that the General Assembly
intended prisoners receiving such treatments never to be required to
make a co-payment.” Similarly, where a juvenile who is housed in a
juvenile facility requests nonemergency medical or dental services, the
juvenile is not required to make a co-payment. DOC, however,
departs from this practice when the indigence exemption comes into
play. Only in that instance is the inmate required to pay the co-
payment, through a debit to his or her account, irrespective of whether
the inmate comes within the exemption. The statutory language does

                                  -12-
not evince an intent by the legislature that the indigence exemption
operate differently than the other three exemptions.
    DOC further argues that the legislative debates and policy
concerns support its interpretation of the statute. During the
legislative debates on House Bill 3451, which ultimately added the $2
co-payment provision and the indigence exemption to section
3–6–2(f), the following exchange occurred between Representative
Pugh and Representative Bost, a sponsor of the bill:
             “Pugh: Could you tell me how an individual who is in need
         of medical services and does not have the ability to pay, will
         prove that he does not have the ability to pay, will he be
         judged based on his ... the monies that he has currently on the
         books or would it be based on a bank account that he has
         somewhere? Will it be based on previous inheritances that he
         might have had? Could you tell me exactly how an individual
         would be proven indigent?
             ***
             Bost: The Department already keeps those accounts and
         those records, and based on that, he would be able to, he or
         she would be able to pay out of that fund and he can also incur
         a negative balance so that as the [sic] accumulated funds, later
         on, that debt could be paid off.
             ***
             Pugh: So ... so you’re saying that if an individual does not
         have the money on the books, if the individual does not have
         the money ... have money on his personal account, then he
         would be considered indigent.
             ***
             Bost: If he does not have the money in his personal
         account, he can not and will not be refused or denied the
         opportunity to go to seek medical treatment, but there will be
         a negative balance applied to that account.” 89th Ill. Gen.
         Assem., House Proceedings, May 23, 1996, at 86-87
         (statements of Representatives Pugh and Bost).
    This brief exchange during the legislative debates does not address
the only uncertainty in the statute, namely, how the indigence
determination should be made. Although Representative Pugh

                                  -13-
attempted twice to clarify the circumstances under which an inmate
would be deemed indigent, his inquiry was never answered. Indeed,
Representative Pugh’s understanding was that “if the individual does
not have the money *** on his personal account, then he would be
considered indigent.” 89th Ill. Gen. Assem., House Proceedings, May
23, 1996, at 86-87 (statements of Representative Pugh).
Representative Bost’s reference to a possible negative balance that
would be paid off later when the inmate accumulated funds does not
ipso facto demonstrate the reasonableness of DOC’s rules. Whatever
Representative Bost envisioned, his comment cannot supercede or
undo the statute that was adopted by the General Assembly. See
Kunkel v. Walton, 179 Ill. 2d 519, 536 (1997) (noting that “while
courts give some consideration to statements by a sponsor of a bill,
such statements are not controlling”); accord People v. Burdunice,
211 Ill. 2d 264, 270 (2004). The statute mandates that an “indigent”
inmate “is exempt” from the $2 co-payment. 730 ILCS 5/3–6–2(f)
(West 2004). It does not mandate or authorize a system under which
an inmate’s trust fund account is debited for the co-payment
irrespective of whether the inmate is “financially able to afford the co-
payment.” 730 ILCS 5/3–6–2(f) (West 2004).
    We note that it is possible to implement a system that does not do
violence to the statutory language and yet still leaves open the
possibility that some inmates may, at some point, have a negative
balance in their trust fund accounts after a debit is made for the $2 co-
payment. For example, in judging an inmate’s financial ability to afford
the co-payment, DOC (pursuant to properly promulgated rules) could
consider the balance in the inmate’s trust fund account on the day the
inmate requests nonemergency medical or dental services, as well as
his balance during a reasonable period of time immediately prior or
after thereto. This is the method the Massachusetts Department of
Correction adopted for determining whether an inmate is considered
“indigent” for purposes of a mail fee waiver. The Massachusetts
regulation provides:
             “Upon request for waiver of fees or cost, an inmate may
         be declared indigent if:
                 (a) At the time of the request, the inmate has, in all
             accounts to which he or she has access, a total amount less
             than or equal to ten dollars ($10.00) plus the cost or fees

                                  -14-
             sought to be waived; and
                  (b) At no time for the sixty days immediately
             preceding said request, have the inmate’s accounts
             contained more than ten dollars ($10.00) plus the cost or
             fees sought to be waived. (e.g. request to waiver $5.00 on
             7/1/98; indigent if, at no time since 5/1/98, total in
             accounts has been more than $15.00).” 103 Mass. Code
             Regs. 481.06 (2006).
See also Reynolds v. Wagner, 936 F. Supp. 1216, 1230-31 (E.D. Pa.
1996) (stating that the prison handbook for Berks County prison
defined an indigent inmate as one who is without funds or who has not
received more than $5 within a 14-day period).
    Of course, DOC is under no compulsion to adopt a regulatory
scheme similar to the one adopted by the Massachusetts Department
of Correction. The Massachusetts regulation merely provides an
example of a type of regulation that could allow for the creation of
negative balances, yet still focus on an inmate’s current financial
ability to afford the co-payment.
    DOC further argues that the reasonableness of its interpretation of
section 3–6–2(f) is apparent when one considers the purpose behind
the co-payment requirement. Although a statement of purpose is not
found in the statute, DOC maintains that co-payment programs of this
type help teach inmates to be financially responsible by encouraging
them to conserve their property and order their priorities; deter abuse
of health-care services; and conserve limited medical resources. See
Reynolds v. Wagner, 128 F.3d 166, 170 (3d Cir. 1997). DOC argues
that its definition of indigent, which covers a span of time–the entire
period of incarceration–supports these valid penological goals by
providing some assurance that the system is not abused by inmates.
DOC explains that if, as the appellate court held, indigence is only
determined at a point in time, i.e., when nonemergency services are
requested, inmates could spend down their trust fund accounts with
commissary purchases and only then request nonemergency health-
care services, knowing that they can claim indigent status and avoid
the $2 co-payment. An inmate could also avoid the co-payment by
seeking nonemergency health-care services immediately before an
expected deposit into his or her account created a positive balance. In
addition, without the possibility of being assessed the co-payment,

                                 -15-
“prisoners might view going to the prison healthcare unit as nothing
more than an opportunity to leave their cells or assigned areas, avoid
other prison programs or restrictions, or use the service in such a way
as to waste the prison’s limited medical resources.” Thus, DOC
argues that the indigence exemption should not be tied to an inmate’s
current balance in his trust fund account.
    We agree that if indigence is only determined with reference to the
balance in an inmate’s trust fund account on the day nonemergency
services are requested, the potential for abuse exists, as the current
balance may not truly reflect whether the inmate “is financially able to
afford the co-payment.” 730 ILCS 5/3–6–2(f) (West 2004). The
appellate court’s holding, however, is not so narrow. Although the
appellate court referred to the inmate’s financial status “at a particular
point in time,” i.e., when the inmate is to receive medical and or dental
services, the court went on to hold that plaintiff had a clear right to an
exemption from the $2 co-payment if, at the time he sought
nonemergency services, he “lacked the means to pay it.” 362 Ill. App.
3d at 687. The appellate court’s inquiry, like the statutory language,
focuses on an inmate’s current ability to pay the co-payment, but does
not dictate how that determination should be made. As indicated
earlier, assessing an inmate’s current ability to afford the co-payment
could include reviewing the inmate’s account activity during some
reasonable period of time immediately prior to or after the date
nonemergency services are requested. This approach would minimize
the opportunity for an inmate, who periodically maintained a positive
account balance, to avoid the co-payment by spending down his
account before seeking health-care services or seeking health-care
services immediately before an expected deposit. The problem with
DOC’s approach, however, is that, in an effort to remove any
possibility of abuse by inmates, the exemption has been swallowed up.
    Under DOC’s rules, the statutory co-payment requirement is
imposed on all inmates regardless of whether they are “financially able
to afford the co-payment.” 730 ILCS 5/3–6–2(f) (West 2004). DOC’s
rules cannot be reconciled with the statute. Where an administrative
rule conflicts with the statute under which it was adopted, the rule is
invalid. See Carson Pirie Scott, 131 Ill. 2d at 34 (recognizing that
agency action that is inconsistent with the statute must be overturned);
Ruby Chevrolet, Inc. v. Department of Revenue, 6 Ill. 2d 147, 151

                                  -16-
(1955) (declining to uphold agency rule that was “in clear
contravention of the specific wording of the statute” under which the
rule was adopted); Greaney v. Industrial Comm’n, 358 Ill. App. 3d
1002, 1026 (2005) (noting that “[w]henever an administrative rule
conflicts with a statute, the rule will be held invalid”).
    Because DOC has not challenged the appellate court’s reversal of
the trial court’s grant of DOC’s section 2–615 motion on any basis
other than that discussed above, we affirm the judgment of the
appellate court.

                                                            Affirmed.

    JUSTICE KARMEIER, dissenting:
    The majority holds that the DOC’s definition of the term
“indigent” contained in section 415.30(g)(3) of its regulations
governing inmate health care (20 Ill. Admin. Code §415(g)(3))
conflicts with section 3–6–2(f) of the Unified Code of Corrections
(730 ILCS 5/3–6–2(f) (West 2004)) because the DOC’s definition,
together with its rule that an inmate must authorize the DOC to
deduct the co-payment from present or future funds means that,
contrary to the mandate of the statute, the inmate is always subject to
the co-payment, irrespective of his financial ability to afford it.
Because I do not believe the regulation conflicts with the statute and
that the DOC’s definition of indigent is not unreasonable, I dissent.
    Section 3–6–2(f) provides that the Department shall require
committed persons receiving nonemergency medical or dental services
to pay a $2 co-payment, but that a committed person who is indigent
is exempt from the co-payment and is eligible to receive
nonemergency medical or dental services on the same basis as a
committed person who is financially able to afford the co-payment.
730 ILCS 5/3–6–2(f) (West 2004). Section 3–6–2(f) does not define
the term “indigent.”
    To implement section 3–6–2(f), the DOC promulgated section
415.30(g), which provides that adult offenders who require
nonemergency medical or dental services shall authorize the
Department to deduct a $2 co-payment from present or future funds
in his or her trust fund account. 20 Ill. Admin. Code §415(g).

                                 -17-
Subsection (3) further provides that “[a]n offender who is found to be
indigent shall be exempt from the co-payment. An offender shall be
considered indigent if during the entire term of his incarceration the
offender is without funds to pay the $2 co-payment.” 20 Ill. Admin.
Code §415(g)(3). If the inmate has no funds, or insufficient funds, at
the time the nonemergency medical or dental services are requested,
the inmate’s account is debited, resulting in a negative balance. The
inmate remains liable for the co-payment for the entire term of his
incarceration, only becoming eligible for the indigence exclusion at
discharge.
    The majority concludes that the term “indigent” as used in section
3–6–2(f) is ambiguous because the statute is unclear as to whether the
inmate’s financial ability to afford the co-payment should be judged by
his account balance on the day services are requested, or by some
other measure. The majority acknowledges the well settled rule that
where an agency is charged with the administration and enforcement
of a statute, courts will give deference to the agency’s interpretation
of any statutory ambiguities and will not substitute its own
interpretation where the agency’s interpretation does not conflict with
the statute or is not unreasonable. Church v. State of Illinois, 164 Ill.
2d 153, 161-62 (1995). The majority finds the DOC’s definition of
indigent to be in conflict with the statute because section 413.30(g)’s
requirement that an inmate’s account be charged for the co-payment
at the time nonemergency medical or dental services are provided,
irrespective of whether he has any funds in his account, means that he
is not “exempt” from the co-payment as required by the statute. The
majority’s argument is unpersuasive.
    The conflict between section 3–6–2(f) and regulation 415.30(g)
arises only because the majority interprets the statute as meaning that
an indigent inmate cannot be charged the co-payment. If section
3–6–2(f) is so interpreted, then the majority is correct. If, however,
section 3–6–2(f) is interpreted as meaning that the inmate is not
required to pay the co-payment, then no conflict arises because an
inmate who never acquires the funds to pay the co-payment never has
to pay it. Contrary to the majority’s assertion, the former
interpretation is not dictated by the definition of “exempt.” An inmate
who is charged the co-payment but who never acquires the funds to
pay the co-payment and therefore never has to pay is no less free from

                                  -18-
its operation.
     Alternatively, because section 3–6–2(f)’s requirement that an
indigent inmate is exempt from the co-payment is subject to multiple
interpretations – being charged the co-payment as opposed to being
required to pay it – it is ambiguous. The DOC, which is charged with
resolving any statutory ambiguities, has implicitly chosen the latter
interpretation, and this court should defer thereto. Moreover, as the
DOC correctly observes, such an interpretation is clearly consonant
with the legislature’s intent, as demonstrated by the exchange between
Representative Pugh and Representative Bost, one of the sponsors of
the legislation which added the co-payment requirement and the
indigence exemption to section 3–6–2(f).
     I also dissent because I believe that the majority’s suggestion that
an inmate’s ability to afford the co-payment could be determined by
examining his account over some reasonable period of time before and
after nonemergency medical or dental services are requested is
inconsistent with the reasoning behind the majority’s conclusion that
section 415.30(g)(3) conflicts with section 3–6–2(f).
     The DOC argues that the purpose of the co-payment program is
to teach inmates financial responsibility and to deter abuse of
healthcare services. The DOC maintains that its definition of
“indigent” supports these goals by deterring abuse of the system by
inmates. If indigence is determined only at a point in time, inmates
could spend down their trust fund accounts with commissary
purchases prior to requesting services, or seek such services
immediately before an expected deposit.
     The majority acknowledges the potential for abuse and the
legitimacy of the DOC’s concerns in this regard. The majority
responds by suggesting that assessing an inmate’s ability to afford the
co-payment could include reviewing the inmate’s account activity
during some reasonable period of time immediately prior to or after
the date nonemergency services are requested. However, this
suggestion is clearly inconsistent with the majority’s determination
that charging an inmate’s account for the co-payment if he does not
have the funds to pay it denies the inmate the statutorily mandated
exemption.
     The majority’s suggestion also leads to the questions of what


                                  -19-
constitutes a “reasonable” period of time and who should make that
determination. The answer to the second question is clear. Because
the statute is ambiguous as to how an inmate’s financial ability to pay
is determined, it would be the responsibility of the DOC, the agency
charged with implementing the statute, to determine what
“reasonable” period of time should be used. I submit that the DOC has
already made this determination.
    In sum, there is a “conflict” between section 415.30(g)(3) and
3–6–2(f) only because the majority construes these sections in such a
manner as to create one. I would defer to the DOC’s interpretation of
the term “indigent” an interpretation which is both reasonable and
consonant with the intent of the legislature. Therefore, I respectfully
dissent.

   CHIEF JUSTICE THOMAS joins in this dissent.




                                 -20-